 


 HR 4957 ENR: To designate the Federal building located at 99 New York Avenue, N.E., in the District of Columbia as the “Ariel Rios Federal Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4957 
 
AN ACT 
To designate the Federal building located at 99 New York Avenue, N.E., in the District of Columbia as the Ariel Rios Federal Building. 
 
 
1.DesignationThe Federal building located at 99 New York Avenue, N.E., in the District of Columbia shall be known and designated as the Ariel Rios Federal Building.  2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Ariel Rios Federal Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
